Bijur, J.
Plaintiff sues for seventy dollars, money loaned to defendant. Near the close of the trial, in which the evidence can hardly be said to have preponderated for either party, the court (there being no jury) interrogated defendant and brought out that he was the owner of property, had money - deposited in bank, was an employer of - several people, an officer of a corporation, etc.; all evidently intended to show that defendant did not need to borrow money. The court denied the motion of the plaintiff to strike out this evidence as incompetent, irrelevant and immaterial. The denial was error; and, as the court asked the questions, it is fair to assume that the testimony must have influenced the decision.
*399The judgment is reversed and a new trial ordered, with costs to appellant to abide the event.
Seabury and Guy, JJ., concur.
Judgment reversed and new trial ordered.